DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement dated 25 November 2019 has been struck as all documents listed thereon have been considered on the Information Disclosure Statement dated 04 February 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a filter disc secured below the substance, above the sealing disc” as recited in claim 10 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 1 – 10 are objected to because of the following informalities:
Claim 1 should begin with the letter “A” and those claims which depend therefrom should begin with the term “The”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear if “the disc” is the same as the “a sealing disc” recited in claim 1 or a different disc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bartoli et al. US 2017/0073153.
Regarding claim 1, Bartoli discloses a capsule (1) capable of the preparation of infusion or soluble beverages for low pressure extraction systems which comprises a cup (container 2) defining an inner volume (cavity 5) comprising a lower wall (bottom wall 31) capable of being perforated by the beverage extraction system for discharging the beverage, and a side wall (4) extending from the lower wall (31) to a lower edge (23), and from the lower edge (23) up to an upper edge (7); a lid (cover element 9), fastened to the upper edge (7), adapted to close the cup (2) at the top and intended to be perforated by the extraction system for the injection of an extraction fluid; a sealing 
With respect to the remaining recitations beginning “adapted to create vorticity in the fluid to allow a proper mixture of the food substance” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Bartoli most certainly 
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “adapted to create vorticity in the fluid to allow a proper mixture of the food substance”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Bartoli and further that the prior art structure, which is identical in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 2, Bartoli discloses the mixing element comprises a first collection and channeling portion (14), followed by a fall and collection portion (15/122) ending in a final mixing portion (17) (paragraph [0062] and [0070]).
Regarding claim 3, Bartoli discloses the mixing element comprises a first collection and channeling portion (14) extending below the sealing disc (11) in the form of a circular crown, the surface of which is provided with a plurality of reliefs (zones I) (paragraph [0051], [0061]).
Regarding claim 4, Bartoli discloses the mixing element would have a fall and collection portion (15) with a chamber (12) extending between a wide inlet opening (opening 8) and a plurality of small openings (spaces between columns 17) and the chamber is extended for the entire height of the mixing volume (fig. 4 and 9).
Regarding claim 5, Bartoli discloses the mixing element would have a final mixing portion (17) between outlet openings (area of flange 18) made in the base of the mixing element and the lower wall (paragraph [0062] fig. 4 – 7 and 9).
Regarding claim 6, Bartoli discloses the mixing element would be inserted into the mixing volume (area below the sealing disc) of the cup (2), defines an annular and toroidal outlet chamber (12) between itself, the side wall (4) and the lower wall (31) that would be capable of receiving a perforation element from the extraction system for discharging the beverage (fig. 4 and 9).
Regarding claim 7, Bartoli discloses the mixing element would be a rigid structure inserted inside the cup and resting on the lower wall (fig. 4 and 9).
Regarding claim 8, Bartoli discloses the mixing element would be fitted by interference under a corresponding annular part provided in the cup below the lower edge (paragraph [[0062], [0071], and fig. 4 and 9).
Regarding claim 9, Bartoli discloses that the disc (11) would be positioned between the containing volume and the lower wall and fixed below the substance on the lower edge (23) by gluing (paragraph [0037]) which is applicant’s method of fixing as well.  While not disclosing a particular glue strength it is seen that the particular strength desired/required would be based on the particular operating pressure that the brewing equipment the capsule would be used in, which is to say the strength or weakness used would be a result effective variable which the ordinarily skilled artisan would normally and routinely optimize.  Further it is noted that Bartoli discloses the capsule cup (casing 2), the exterior of the capsule, would only be required to withstand deformation at pressures of 5 bar (paragraph [0028]) which is seen to a relatively low pressure and it would be reasonable to conclude that the brewing pressure would be less than that which the capsule would be designed to endure, which is to say that it would have been 
Regarding claim 10, Bartoli discloses there would be a filter disc (filtering element 20) secured below the substance and above the seal on the bottom edge (paragraph [0059], [0070], and fig. 4 and 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        11 February 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792